73 So.3d 363 (2011)
William H. CORNING, Appellant,
v.
WELLS FARGO BANK, NA, Appellee.
No. 1D11-1747.
District Court of Appeal of Florida, First District.
November 7, 2011.
William H. Corning, pro se, Appellant.
Dean A. Morande and Michael K. Winston of Carlton Fields, P.A., West Palm Beach, for Appellee.
PER CURIAM.
The appellee's motion to dismiss for lack of jurisdiction is GRANTED. The appeal from a Certificate of Sale, filed by the Circuit Court Clerk of Court on March 22, 2011, is hereby DISMISSED. Cf. Fla. R.App. P. 9.030(b)(1). This dismissal is without prejudice to the appellant's right to seek relief in the circuit court from the foreclosure sale and underlying judgment. Bennett v. Ward, 667 So.2d 378 (Fla. 1st DCA 1995); Brigham v. State, 769 So.2d 1100 (Fla. 1st DCA 2000) (explaining avenues for obtaining belated appeal in criminal and civil cases).
DAVIS, VAN NORTWICK, and ROWE, JJ., concur.